Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 02/18/2022. 
Allowable subject matter
3. Claim 1 and 16 are allowable. Claims 2-6, 8-10, 12-15, 17, 18 and 20 are allowable due to their dependency on the independent claim.
4. The following is an examiner's statement of reasons for allowance: Applicant’s amendments overcome the prior art cited in the office action dated 11/23/2021. Applicant’s arguments filed with the office were fully considered and found to be persuasive.
The closest cited prior art Froggatt (US 20070171399 A1) teaches, Measurement equipment may be calibrated using two different calibration paths. An initial calibration is performed using a calibration path in which an optical element may be coupled for testing after the initial calibration. Once the initial calibration has been performed and the optical element operatively-connected in the main path for testing, one or more re-calibrations occur using another calibration path. The optical element being tested need not be de-coupled during the re-calibration. Each calibration operation produces error correction matrices which are used to correct the measurement matrix generated by the test equipment for the optical element being tested.
Hernday (US 5041997 A) teaches, a lightwave component analyzer comprising at least an internal optical receiver and preferably also comprising an internal optical source which are 
Graves et al (US 2016/0334575 A1) teaches, A method for photonic device includes an optical macromodule substrate including optical interconnects and a first photonic integrated circuit (PIC) including a first photonic switch, where the first PIC is mechanically coupled to the optical macromodule substrate and optically coupled to the optical interconnect. The photonic device also includes a PIC controller electrically coupled to the first PIC.
Froggatt, Hernday et al, Graves et al either individually or in combination fail to teach “actuating, using a handler of the ATE system, the optical-electrical DUT to connect an electric testing module of the ATE system and connect to an optical testing module of the ATE system, the optical-electrical DUT connected to the electric testing module of the ATE system using electrical connections in a socket that holds the optical-electrical DUT, the optical-electrical DUT connected to the optical testing module of the ATE system using an optical interconnect structure comprising input fibers to input light to the optical-electrical DUT and output fibers to output light from the optical-electrical DUT, each of the output fibers and the input fibers being coupled to the optical-electrical DUT using physical interlocking features of the optical interconnect structure that interlock with the optical-electrical DUT to physically align optical output and input paths of the optical-electrical DUT with each of the output fibers in the input fibers; calibrating 
The cited prior art fails to teach, anticipate or render obvious, “ A method for testing of an optical-electrical device under test (DUT) using an automated testing equipment (ATE) system, the method comprising: actuating, using a handler of the ATE system, the optical-electrical DUT to connect an electric testing module of the ATE system and connect to an optical testing module of the ATE system, the optical-electrical DUT connected to the electric testing module of the ATE system using electrical connections in a socket that holds the optical-electrical DUT, the optical-electrical DUT connected to the optical testing module of the ATE system using an optical interconnect structure comprising input fibers to input light to the optical-electrical DUT and output fibers to output light from the optical-electrical DUT, each of the output fibers and the input fibers being coupled to the optical-electrical DUT using physical interlocking features of the optical interconnect structure that interlock with the optical-electrical DUT to physically align optical output and input paths of the optical-electrical DUT with each of the output fibers in the input fibers; configuring an optical test lane switch selector in a first configuration for optical testing of a first lane of the optical-electrical DUT, the optical-electrical DUT being a multilane optical transceiver comprising a plurality of transceiver lanes including the first lane and a second 
“An automated testing equipment (ATE) system for testing of an optical-electrical device under test (DUT), the ATE system comprising: a socket to hold the optical-electrical DUT; an electrical testing device to test electrical components of the optical-electrical DUT; an optical testing device to generate calibration data using light received from a testing fiber that is coupled to the optical-electrical DUT; a handler of the ATE system to actuate the optical-electrical DUT to connect to the electric testing device of the ATE system and connect to the optical testing device of the ATE system, the optical-electrical DUT connected to the electric testing device of the ATE system using electrical connections in the socket that holds the optical- electrical DUT, the optical-electrical DUT connected to the optical testing device of the ATE system using an optical interconnect structure comprising input fibers to input light to the optical-electrical DUT and output fibers to output light from the optical- electrical DUT, each of the output fibers and the input fibers being coupled to the optical-electrical DUT using physical interlocking features of the optical interconnect  structure that interlock with the optical-electrical DUT to physically align optical output and input paths of the optical-electrical DUT with each of the output fibers in the input fibers; and an optical test lane switch selector that, in a first configuration, tests a first lane of the optical-electrical DUT, the optical-electrical DUT being a multilane optical transceiver comprising a plurality of transceiver lanes including the first lane and a second lane, each lane of the plurality of transceiver lanes modulating light using an optical transmitter for the lane and receiving light using an optical receiver for the lane, the optical test lane switch selector being configured for the first configuration by selecting, using an optical switch in the optical test lane 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858